Exhibit 10.7

GUARANTY

THIS GUARANTY is made, executed and delivered this 21st day of March, 2007 (the
“Guaranty”) by CELLU TISSUE HOLDINGS, INC., a Delaware corporation (the
“Guarantor”) in favor of ASSOCIATED BANK, NATIONAL ASSOCIATION, a national
banking association with an office at 200 North Adams Street, Green Bay,
Wisconsin 54301 (the “Bank”).

RECITALS

A.          CityForest Corporation, a Minnesota corporation (“CF Corporation”),
and the Bank are the parties to that certain Reimbursement Agreement dated as of
June 29, 2005 (the “Original Reimbursement Agreement”).

B.            On the date hereof, all of CF Corporation’s issued and outstanding
capital stock has been acquired by Cellu City Acquisition Corporation (the
“Cellu Tissue Merger Sub”), a wholly-owned subsidiary of the Guarantor, pursuant
to that certain Merger Agreement dated as of February 26, 2007 (the “Cellu
Tissue Merger Agreement”) among the Guarantor, the Cellu Tissue Merger Sub, CF
Corporation and Wayne Gullstad as representative of the shareholders of CF
Corporation (such shareholders being the “CF Sellers”), and the Cellu Tissue
Merger Sub has been merged (the “Cellu Tissue Merger”) into CF Corporation with
CF Corporation being the surviving corporation and CF Corporation has been
converted (the “CF Corporation Conversion”) into Cellu Tissue-CityForest LLC, a
Minnesota limited liability company (the “Borrower”).

C.            The Borrower has requested that the Bank consent to the Cellu
Tissue Merger and the CF Corporation Conversion, and agree to amend certain
provisions of the Original Reimbursement Agreement pursuant to that certain
Amended and Restated Reimbursement Agreement dated as of even date herewith (the
Amended and Restated Reimbursement Agreement as it may be amended, modified,
supplemented, increased, restated or replaced from time to time being the
“Reimbursement Agreement”; capitalized terms not otherwise defined herein being
used herein as therein defined) between the Borrower and the Bank.

D.            As a condition to the “Effective Date” of the Reimbursement
Agreement, the Bank has required that the Guarantor execute and deliver this
Guaranty.

E.             The Guarantor has determined that the execution, delivery and
performance of this Guaranty are in the Guarantor’s best business and pecuniary
interest.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, and in order to
induce the Bank to amend and restate the Original Reimbursement Agreement
pursuant to the Reimbursement Agreement, the Guarantor hereby agrees with the
Bank as follows:


--------------------------------------------------------------------------------


1.             Guaranty of Payment.  The Guarantor hereby unconditionally
guarantee(s) the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of all obligations of the Borrower to
the Bank, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, or now or hereafter existing, or due or to become due,
including, without limitation, all Obligations of the Borrower to the Bank
arising under the Reimbursement Agreement or any other Loan Document (all such
obligations being hereinafter collectively called the “Guaranteed Obligations”)
and the Guarantor further agrees to pay all reasonable expenses, including
reasonable fees of attorneys (who may be employees of the Bank) and legal
expenses, paid or incurred by the Bank in endeavoring to collect the Guaranteed
Obligations, or any part thereof, and in enforcing this Guaranty.

2.             Representations and Warranties.  The Guarantor represents and
warrants to the Bank that:

(a)           Existence. Etc. The Guarantor is a corporation duly formed and
validly existing under the laws of the State of Delaware.  The Guarantor has all
power and authority to do business in, and is in good standing in, all other
jurisdictions where the nature of its business or the nature of the property
owned or leased by it makes such qualification necessary, except where the
failure to effect such qualification could not reasonably be expected to cause a
Material Adverse Occurrence. The Guarantor has all power and authority to own
its properties.

(b)           Due Authorization, No Breach, No Liens. The execution, delivery
and performance by the Guarantor of this Guaranty and each other Transaction
Document to which the Guarantor is a party are within the Guarantor’s powers,
have been duly authorized by all necessary action by the board of directors of
the Guarantor, and do not contravene (a) the Guarantor’s articles of
incorporation or bylaws, (b) any Governmental Rule or (c) any indenture, loan or
credit agreement or any other material agreement, lease or instrument to which
the Guarantor is a party or by which it or any of its properties may be bound
including, without limitation, the Cellu Tissue Credit Facility Loan Documents
and the Cellu Tissue Senior Secured Notes Loan Documents; and such execution,
delivery and performance do not result in or require the creation of any Lien
upon or with respect to any of the Guarantor’s properties.  The Guarantor is not
in default under or in violation of any such law, statute, rule or regulation,
order, writ, judgment, injunction, decree, determination or award or any such
indenture, loan or credit agreement or other material agreement, lease or
instrument in any case in which the consequences of such default or violation
could reasonably be expected to cause a Material Adverse Occurrence.

(c)           Governmental Approvals.  No Governmental Approval is required for
the due execution, delivery and performance by the Guarantor of this Guaranty or
any other Transaction Document to which it is a party, other than those already
obtained and those not yet required but obtainable in the ordinary course as and
when required.

(d)           Transaction Documents.  This Guaranty and the other Transaction
Documents to which the Guarantor is a party are the valid and binding
obligations of the Guarantor enforceable against the

2


--------------------------------------------------------------------------------


Guarantor in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application affecting the
enforcement of creditors’ rights or by general principles of equity limiting the
availability of equitable remedies. This Guaranty is in full force and effect in
all material respects and no default under this Guaranty has occurred and is
continuing.  To the knowledge of the Guarantor, the other Transaction Documents
to which the Guarantor is a party are in full force and effect in all material
respects and no default under any such other Transaction Document to which the
Guarantor is party has occurred and is continuing.

(e)           Financial Condition.

(i)            The Guarantor has heretofore furnished to the Bank its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended February 28, 2006, reported
on by Ernst & Young LLP, independent public accountants, and (ii) as of and for
the fiscal month ended February 28, 2007 and for the portion of the fiscal year
elapsed since the end of the 2006 fiscal year, certified by the chief financial
officer of the Guarantor.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Guarantor and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.

(ii)           No event, change or condition has occurred that has resulted in,
or could reasonably be expected to result, in a Material Adverse Occurrence
since February 28, 2006.

(f)            Disclosure.  No exhibit, schedule, report or other information
(unless superseded by a subsequently provided, corrected exhibit, schedule or
report or by corrected information) provided by the Guarantor or any of its
Affiliates or their respective agents to the Bank in connection with the
negotiation and execution of the Transaction Documents to which the Guarantor is
party and otherwise in connection with the transactions contemplated thereby
contains any material misstatement of fact or omits to state a material fact
necessary to make the statements contained therein taken as a whole not
misleading, as of the date provided.

(g)           Margin Stock.   The Guarantor is not engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Federal Reserve Board).

(h)           Incorporation of Representations and Warranties.  Each of the
representations and warranties of the Guarantor or pertaining to the Guarantor
or any of its properties in any Cellu Tissue Merger Document were true and
correct when made and if any such representation and warranty is a continuing
representation and warranty under the relevant Cellu Tissue Merger Document as
of the Effective Date, then such

3


--------------------------------------------------------------------------------


continuing representation and warranty is true and correct as of the Effective
Date.  The Guarantor has no knowledge that any of the representations and
warranties made in the Transaction Documents by or on behalf of any party
thereto other than the Guarantor is untrue or incorrect in any material respect.

(i)            Status.  The Guarantor is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or an “investment advisor” within
the meaning of the Investment Company Act of 1940, as amended.

(j)            Broker’s Fees.  Except as disclosed on Schedule 7.21 attached to
the Reimbursement Agreement and incorporated herein by reference, the Guarantor
has not dealt with any Person who may be entitled to any finder’s fee, brokerage
commission, loan commission or other sum in connection with the transactions
contemplated by the Transaction Documents. The Guarantor hereby agrees to
indemnify, defend and hold harmless the Bank against any and all loss,
liability, cost or expense, including reasonable attorneys’ fees, that such
parties may suffer or sustain with respect to any finder’s fee, brokerage
commission or other sum due in connection with the Reimbursement Agreement, the
other Loan Documents or any other Transaction Document.

(k)           Solvency.  The Guarantor is Solvent after giving effect to the
making of the Loans in the full amount available under the Reimbursement
Agreement, the issuance of the Bonds Letter of Credit, the incurrence of any
other Indebtedness pursuant to the Loan Documents, the incurrence of the
Indebtedness under the Second Cellu Tissue Senior Secured Notes Indenture
Supplement, and the incurrence of Indebtedness in the full amount of the
“Commitments” available under the Cellu Tissue JPMorgan Credit Agreement.

(l)            Trading with the Enemy Act.  The execution of this Guaranty and
the use of the proceeds of the Loans does not violate the Trading with the Enemy
Act of 1917, as amended, nor any of the foreign assets control regulations
promulgated thereunder or the under the International Emergency Economic Powers
Act or the U.N. Participation Act of 1945. Neither the Guarantor nor any person
who owns a controlling interest in or otherwise controls the Guarantor or any
Subsidiary of the Guarantor is listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders.

(m)          Survival of Representations. All representations and warranties
contained in this Section 2 shall survive the delivery of this Guaranty, the
making of the Loans evidenced by the Notes, the issuance of the Bonds Letter of
Credit and any investigation at any time made by or on behalf of the Bank shall
not diminish the Bank’s rights to rely thereon.

4


--------------------------------------------------------------------------------


3.             Affirmative Covenants.  From the date of this Guaranty and
thereafter until this Guaranty is either terminated or performed, unless the
Bank shall otherwise expressly consent in writing, the Guarantor will do all of
the following:

(a)           Financial Statements and Reports.  Furnish to the Bank:


(I)            WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
GUARANTOR, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER NATIONALLY
RECOGNIZED AUDITORS (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, ACCOMPANIED BY ANY MANAGEMENT LETTER
PREPARED BY SAID ACCOUNTANTS;


(II)           WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF THE GUARANTOR, ITS CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS
OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE GUARANTOR AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;


(III)          IMMEDIATELY UPON THE BANK’S REQUEST, COPIES OF ALL PUBLICLY
AVAILABLE PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED
BY THE GUARANTOR OR ANY OF ITS SUBSIDIARIES WITH THE SECURITIES AND EXCHANGE
COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE
FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE; AND


(IV)          PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
GUARANTOR OR ANY OF ITS SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF ANY LOAN
DOCUMENT, AS THE BANK MAY REASONABLY REQUEST.


(B)          NOTICES OF MATERIAL EVENTS.  FURNISH TO THE BANK PROMPT WRITTEN
NOTICE OF THE FOLLOWING:


(I)            THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

5


--------------------------------------------------------------------------------



(II)           THE PROPOSED CONSUMMATION OF ANY EVENT DESCRIBED IN CLAUSE (A) OF
THE DEFINITION OF “CELLU TISSUE PREPAYMENT EVENT” IN THE REIMBURSEMENT
AGREEMENT, WHERE SUCH NOTICE SHALL BE DELIVERED BY NO LATER THAN FIVE (5)
BUSINESS DAYS PRIOR TO THE DATE OF CONSUMMATION AND SHALL BE ACCOMPANIED BY
COPIES OF THE RELEVANT DOCUMENTATION GOVERNING SUCH EVENT; OR


(III)          ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE OCCURRENCE.

(c)           Corporate Existence.  Except as provided by Section 4(a), maintain
its corporate existence and good standing under the laws of its jurisdiction of
incorporation and its qualification to transact business in each jurisdiction in
which the character of the properties owned, leased or operated by it or the
business conducted by it makes such qualification necessary and where the
failure to so qualify results in, or could reasonably be expected to result in,
a Material Adverse Occurrence.

4.             Negative Covenants.  From the date of this Guaranty and
thereafter until this Guaranty is either terminated or performed, unless the
Bank shall otherwise expressly consent in writing, the Guarantor will not do any
of the following:

(a)          Merger.  Liquidate or dissolve, or merge into or consolidate with
or into, any Person; provided that the Guarantor may enter into any merger,
consolidation, or other transaction permitted by Section 3.14 of the Cellu
Tissue Senior Secured Notes Indenture so long as: (i) the resulting, surviving
or transferee entity (if not the Guarantor) shall assume the obligations of the
Guarantor under this Guaranty pursuant to a written instrument of assumption
that is reasonably satisfactory to the Bank; and (ii) no Change of Control has
resulted from such transaction.

(b)           Restricted Agreement.  Directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon:

(i)            the ability of the Borrower to create, incur or permit to exist
any Lien in favor of the Bank upon any of the Borrower’s property or assets;

(ii)           the Bank’s right to prohibit, restrict or impose conditions upon
the Borrower’s ability to pay dividends or distributions with respect to its
Equity Interests or to repay loans or advances made to the Borrower by the
Guarantor;

provided that:

(A)           the foregoing shall not apply to:

(1)           restrictions and conditions imposed by law or by any Loan
Document,

6


--------------------------------------------------------------------------------


(2)           restrictions and conditions existing on the date hereof identified
on Schedule 9.13 attached to the Reimbursement Agreement including the Cellu
Tissue Senior Secured Notes Indenture and the Cellu Tissue JPMorgan Credit
Agreement; provided further, that in no event shall any such restriction or
condition be breached or violated by: (a) the Borrower’s incurrence of the
Indebtedness under the Reimbursement  Agreement  and the grant of Liens in its
property pursuant to the Loan Documents; or (b) the Borrower’s performance of
its obligations under the Loan Documents; or (c) the Borrower’s incurrence of
any Indebtedness to refinance the Indebtedness incurred under the Reimbursement
Agreement so long as: (i) the terms of such re-refinancing Indebtedness comply
with any requirement then imposed by the Cellu Tissue Senior Secured Notes Loan
Documents and the Cellu Tissue Credit Facility Loan Documents for permitted
re-financing Indebtedness; (ii) with respect to all Loans and Letter of Credit
Obligations, the Liens securing such re-financing Indebtedness shall be
substantially the same as those created by the Security Documents; and (3) the
applicable restrictions described in Section 9.13(b) of the Reimbursement
Agreement in the documentation for the re-financing Indebtedness are not
materially more restrictive, when taken as a whole, than the applicable
restrictions in the Reimbursement Agreement; and

(3) customary restrictions and conditions contained in agreements relating to
the sale of the Borrower pending such sale; and

(B)            clause (b)(i) of the foregoing shall not apply to: (1)
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; and (2)
customary provisions in leases and other contracts restricting the assignment
thereof.

5.             Continuing Guaranty.  This Guaranty shall in all respects be a
continuing, absolute and unconditional Guaranty, and shall remain in full force
and effect (notwithstanding, without limitation, the dissolution of the
Guarantor or that no Guaranteed Obligations may exist from time to time) until
payment in full of the Guaranteed Obligations following the Revolving Credit
Termination Date; subject, however, to reinstatement pursuant to the Section 6
hereof.

6.             Rescission or Return of Payment on Guaranteed Obligations.  The
Guarantor further agrees that, if at any time all or any part of any payment
theretofore applied by the Bank to any of the Guaranteed Obligations is or must
be rescinded or returned by such Person for any reason whatsoever (including,
without limitation, the insolvency, bankruptcy or reorganization of the
Borrower), such Guaranteed Obligations shall, for the purposes of this Guaranty,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued in existence, notwithstanding such application by the Bank,
and this Guaranty shall continue to be effective or be reinstated, as the case
may be, as to such Guaranteed Obligations, all as though such application by
such Person had not been made.

7


--------------------------------------------------------------------------------


7.             Bank Permitted to Take Certain Actions.  The Bank may, from time
to time (but shall not be obligated to), whether before or after any
discontinuance of this Guaranty, at their sole discretion and without notice to
the Guarantor, take any or all of the following actions: (a) retain or obtain a
security interest in any property to secure any of the Obligations or any
obligation hereunder; (b) retain or obtain the primary or secondary obligation
of any obligor or obligors, in addition to the Guarantor, with respect to any of
the Obligations; (c) increase any of the Obligations or extend or renew for one
or more periods (whether or not longer than the original period), alter or
exchange any of the Obligations, or release or compromise any obligation of any
nature of any other obligor with respect to any of the Obligations; (d) release
its security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Obligations or
any obligation hereunder, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange,
any Obligations of any nature of any obligor with respect to any such property;
and (e) resort to the Guarantor for payment of any of the Guaranteed
Obligations, whether or not the Bank: (i) shall have resorted to any property
securing any of the Obligations or any obligation hereunder or (ii) shall have
proceeded against any other obligor primarily or secondarily obligated with
respect to any of the Obligations (all of the actions referred to in preceding
clauses (i) and (ii) being hereby expressly waived by the Guarantor).

8.             Subrogation.  The Guarantor hereby waives, until payment in full
of the Guaranteed Obligations, any claim, right or remedy which the Guarantor
may now have or hereafter acquire against the Borrower that arises hereunder
and/or from the performance by the Guarantor hereunder, including, without
limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of the Bank against the Borrower or any security which the Bank now
has or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law, or otherwise.

9.             Waiver of Notice and Other Matters.  The Guarantor hereby
expressly waives: (a) notice of the acceptance by the Bank of this Guaranty; (b)
notice of the existence or creation or non-payment of all or any of the
Guaranteed Obligations; (c) presentment, demand, notice of dishonor, protest,
and all other notices whatsoever; and (d) all diligence in collection or
protection of or realization upon the Obligations or any thereof, any obligation
hereunder, or any security for or guaranty of any of the foregoing.

10.           Additional Obligations of the Borrower Permitted.  The creation or
existence from time to time of Obligations in excess of the Guaranteed
Obligations is hereby authorized, without notice to the Guarantor, and shall in
no way affect or impair the rights of the Bank and the obligations of the
Guarantor under this Guaranty.

11.           Assignment of Guaranteed Obligations. The Bank may, from time to
time, whether before or after any discontinuance of this Guaranty, with notice
to the Guarantor, and only in connection with an assignment by the Bank of its
rights and obligations in accordance with Section 11.4 of the Reimbursement
Agreement, assign or transfer any or all of the Guaranteed Obligations owed to
it or any interest therein; and, notwithstanding any such

8


--------------------------------------------------------------------------------


assignment or transfer or any subsequent assignment or transfer thereof, such
Guaranteed Obligations shall be and remain Guaranteed Obligations for the
purposes of this Guaranty, and each and every immediate and successive assignee
or transferee of any of the Guaranteed Obligations or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Guaranteed Obligations, be entitled to the benefits of this Guaranty to the same
extent as if such assignee or transferee were the assigning or transferring
Bank.

12.           Information Concerning Borrower.  The Guarantor hereby warrants to
the Bank that the Guarantor now has and will continue to have independent means
of obtaining information concerning the affairs, financial condition and
business of the Borrower.  The Bank shall not have any duty or responsibility to
provide the Guarantor with any credit or other information concerning the
affairs, financial condition or business of the Borrower which may come into the
Bank’s possession.

13.           Waiver and Modifications.  No delay on the part of the Bank in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Bank of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy; nor shall
any modification or waiver of any of the provisions of this Guaranty be binding
upon the Bank except as expressly set forth in a writing duly signed and
delivered on behalf of the Bank.

14.           Obligations Under Guaranty.  No action of the Bank permitted
hereunder shall in any way affect or impair the rights of the Bank or the
obligations of the Guarantor under this Guaranty.  The obligations of the
Guarantor under this Guaranty shall be absolute and unconditional irrespective
of any circumstance whatsoever which might constitute a legal or equitable
discharge or defense of the Borrower or the Guarantor.  The Guarantor hereby
acknowledges that there are no conditions to the effectiveness of this Guaranty.

15.           Successors.  This Guaranty shall be binding upon the parties, and
upon the successors and assigns of the parties.

16.           Governing Law.  THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF
THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA,
WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT
TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL BANKS.  Wherever
possible each provision of this Guaranty shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Guaranty shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty.

17.             Consent to Jurisdiction.  AT THE OPTION OF THE BANK, THIS
GUARANTY MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN MINNEAPOLIS OR ST. PAUL, MINNESOTA; AND GUARANTOR CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. 

9


--------------------------------------------------------------------------------


IN THE EVENT GUARANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR VENUE
UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS GUARANTY, THE BANK, AT ITS OPTION, SHALL BE
ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES
ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

18.           WAIVER OF JURY TRIAL.  GUARANTOR AND THE BANK WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(a) UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH, OR (b) ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS GUARANTY, AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

19.           Captions.  Section captions used in this Guaranty are for
convenience only, and shall not affect the construction of this Guaranty.

20.                                 Recitals.  The recitals to this Guaranty are
incorporated herein by reference.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first above written.

GUARANTOR:

 

 



CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Dianne M. Scheu

 

Name:

Dianne M. Scheu

 

Its:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 



Address:

 

 

 

1855 Lockeway Drive, Suite 501

 

 

Alpharetta, GA 30004

 

Attention:

Chief Financial Officer

 

Telephone:

(678) 393-2651

 

Telecopier:

(678) 393-2657


















BANK (solely with respect to Section 18 hereof):

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

 

By:

/s/ Thomas M. Toerpe

 

Name:

Thomas M. Toerpe

 

Title:

Vice President

 

 

SIGNATURE PAGE:  CELLU TISSUE GUARANTY


--------------------------------------------------------------------------------